— Appeal by the defendant from a judgment of the County Court, Suffolk County (Farneti, J.), rendered March 14, 2002, convicting him of criminal possession of stolen property in the third degree and resisting arrest, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the court should have adjudicated him a youthful offender is unpreserved for appellate review since he failed to object or move to withdraw his plea on this ground (see People v Noboa, 280 AD2d 558 [2001]; People v Brown, 265 AD2d 486 [1999]; People v Berry, 233 AD2d 336 [1996]).
*875In any event, the determination to deny youthful offender treatment to the defendant was a provident exercise of discretion (see People v Taylor, 302 AD2d 480 [2003]; People v Wallace, 246 AD2d 676 [1998]). Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.